Citation Nr: 9911159	
Decision Date: 04/23/99    Archive Date: 04/30/99

DOCKET NO.  94-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic sinusitis with intermittent loss of 
smell, right facial numbness, and complaints of headaches 
probably due to Caldwell-Luc procedure.

2.  Entitlement to an initial evaluation in excess of 10 
percent for excision scar status post cyst removal from the 
left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.






ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
conection for cephalalgia/migraine headaches associated with 
syncope, a deviated nasal septum, low back pain, and 
bilateral sensorineural hearing loss.  The RO also granted 
service connection for chronic sinusitis and excision scar of 
the left shoulder, evaluated as 30 percent and zero percent 
disabling, respectively; both evaluations effective from July 
31, 1992.  

In September 1997 the Board denied entitlement to service 
connection for migraine headaches, a deviated nasal septum, 
low back pain, and bilateral sensorineural hearing loss.  The 
Board also remanded the issues of entitlement to initial 
increased evaluations for chronic sinusitis with intermittent 
loss of sense of smell, right facial numbness, and complaints 
of headaches probably due to Caldwell-Luc procedure and a 
scar, status post cyst removal from the left shoulder to the 
RO for further development and adjudicative actions.

In October 1998 the RO affirmed the 30 percent evaluation for 
chronic sinusitis and granted an increased (compensable) 
evaluation of 10 percent for a scar on the left shoulder, 
effective from July 31, 1992.




For consistency and economy, the Board employs the term 
"chronic sinusitis" to represent the service-connected 
chronic sinusitis with intermittent loss of smell, right 
facial numbness, and complaints of headaches probably due to 
Caldwell-Luc procedure.

The issue of an initial evaluation in excess of 10 percent 
for excision scar of the left shoulder is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran's chronic sinusitis 
was not productive of chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations.  

2.  The veteran's chronic sinusitis is currently manifested 
by hypertrophic turbinates, no nasal discharge, no polyps, no 
sinus tenderness and complaints of frontal headaches and 
nasal congestion.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6514 (effective prior to October 7, 1996); 
38 C.F.R. §§ 4.1, 4.7, 4.97; Diagnostic Code 6514; 61 Fed. 
Reg. 46720-46731 (September 5, 1996) (effective October 7, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in October 1984 the 
veteran was found to have right chronic maxillary sinusitis.  
A Caldwell-Luc procedure was performed in November 1984.  
Post-surgery, the veteran began complaining of atypical right 
facial pain and numbness.  He also complained of intermittent 
loss of smell.  Follow-up evaluations could not establish the 
etiology for chronic right facial pain.  It was not felt that 
the veteran's pain was related to his sinus problems.

On July 31, 1992, the veteran filed a claim for increased 
compensation benefits for his chronic sinusitis.

VA examination in December 1992 noted complaints of right 
cheek pain and yellow nasal discharge as well as right cheek 
numbness.  Physical examination revealed a deviated nasal 
septum to the left.  Computerized axial tomographic (CT) scan 
of the head revealed frontal, ethmoid and sphenoid sinuses to 
be clear.  There were no lesions.  The veteran had tender 
right maxillary sinuses.  It was noted that the fluctuating 
sense of smell may be related to polyps.  The examiner 
indicated that the right facial numbness was probably due to 
the Caldwell-Luc procedure.  The diagnosis was chronic 
sinusitis.  

In a March 1993 rating decision, the RO granted service 
connection for chronic sinusitis, evaluated as 30 percent 
disabling from July 31, 1992.  

On VA sinuses examination in April 1994, the veteran 
complained of numbness of the face, facial pain, loss of 
hearing on the right, and intermittent nasal drainage.  
Physical examination was essentially normal, except for 
finding of constricted right nasal cavity, and right septal 
spur and deviation.  There was tenderness over the right 
maxillary and frontal sinuses.  Turbinates were normal.  

There was no drainage noted.  Sinus X-ray revealed right 
maxillary and frontal opacification consistent with sinusitis 
or postoperative changes.  The diagnoses were clinical 
chronic sinusitis and clinical evidence of sensorineural 
hearing loss, right.  

On VA neurological examination in April 1994, the veteran 
reported having headaches that began in the medial aspect of 
the right cheek with extension to other areas of the face, 
and eventually radiated to the right temporal area.  They 
lasted up to 2-3 days.  The pain became very severe but there 
was no nausea or vomiting.  At any point during the pain 
phase he might black out.  Objective findings showed that 
cranial nerves were intact with facial sensation testing 
revealing an area of decreased response in the medial aspect 
of the right cheek.  Facial strength was symmetrically 
normal.  The pertinent diagnosis was chronic head and facial 
pain.  

The examiner noted that a relationship to the Caldwell-Luc 
surgery could not be clearly defined and that the headaches 
did not have characteristics of migraine and would be treated 
symptomatically in the mixed vascular/tension type category.  
The examiner also stated that there was no clear reason for 
precipitation of a chronic pain syndrome from the type of 
surgery performed, noting that local nerve injury could 
result from facial surgery but numbness would not be expected 
from the type of approach used.  

In September 1994, the veteran testified that he could not 
smell anything as of three or four months earlier.  He stated 
that he had an area of numbness about one and a half inches 
in diameter.  He indicated that he got headaches once or 
twice a day.  He blew his nose four or five times a day and 
noted bleeding on the right side about two or three times a 
month.  He used no medication.  He lay down or massaged his 
neck to alleviate his headaches.  See September 1994 hearing 
transcript.  

In an undated statement, received in April 1998, Dr. D.J. 
reported seeing the veteran in February 1995 for various 
complaints, including decreased hearing in the right ear and 
headaches.  

Received in May 1998 were treatment records from Indio Vista 
Regional Medical Center dated from February 1995 to April 
1998.  The records reflect specific treatment for the 
veteran's sinusitis related condition as follows:  January 
1995 - congestion, sore throat and cough assessed as acute 
bronchitis; March 1995 - sore throat, coughing up phlegm, 
headache and earache assessed as otitis media; April 1994 - 
runny nose, sore throat and coughing up 4 days, no 
assessment; and April 1998 - complaint of sinus infection for 
three days, with noted abnormal ear, nose and throat 
examination and assessment of sinusitis.  

On VA nose and sinus examination in May 1998, the veteran 
complained of headaches which emanated into the maxillary 
sinus and frontal sinus bilaterally.  The pain appeared to be 
in the right frontal sinus region.  This had not changed in 
quality since the time in service.  The episodes of pain were 
2-3 times a week and 2-3 times a week his nose became 
congested which was associated with allergic type symptoms, 
including clear rhinorrhea which was at times yellow, nasal 
congestion and palate itching.  There was also an increased 
sensation in the right cheek region.  He had multiple 
episodes of sinusitis, being treated about once a month with 
over the counter type medications.  He saw his physician 
about twice a month for sinus check-ups.  

Examination revealed no nasal discharge or polyps.  He had 
evidence of previous mildly displaced right horizontal septal 
fracture with posterior septal spur and mild septal deviation 
to the right anteriorly.  He had hypertrophic turbinates 
suggestive of allergic rhinitis.  There was no discharge from 
the meatus.  Fiberoptic examination of the nose was 
consistent with speculum examination and included the 
nasopharynx and larynx which showed no abnormalities or tumor 
growths.  The mouth and oral cavity showed the tongue mobile 
with no lesions.  There was no sinus tenderness.  There was 
decreased sensation in the right maxillary and apparently 
right frontal regions when tested by pinprick.  X-rays 
revealed that the frontal maxillary and sphenoid sinuses were 
within normal limits, and the osteal meatal complexes were 
severely narrowed bilaterally.  




Diagnoses were: allergic rhinitis; nasal obstruction on the 
right secondary to septal deviation with allergic rhinitis, 
approximately 80 percent; chronic sinusitis; and right facial 
numbness, etiology undetermined.  A handwritten notation 
indicated that CT scan of the sinuses was normal.  

The VA peripheral nerves examination in July 1998 noted 
subjectively that since the 1987 surgery on the right 
maxillary area, the veteran had had defective smell and a 
circular decreased sensory area under the right eye.  There 
was no associated pain with the sensory loss.  

Examination found ocular motility was normal, the face was 
symmetrical, decreased sensation in the distribution of the 
right infraorbital area, and bulbar function intact with oral 
agility intact.  The examiner noted that the complaints 
regarding sensory loss in the infra-orbital nerve 
distribution might be related to the prior surgery, and no 
motor involvement would be present.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's chronic sinusitis is currently rated as 30 
percent disabling under Diagnostic Code 6514.  

In October 1996, the schedular criteria for evaluations of 
the respiratory system were amended.  These amendments were 
effective October 7, 1996.  Following the October 1996 
amendments to the Rating Schedule, a 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-  incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6514.  

Prior to the October 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation for severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  The next higher evaluation of 50 percent was 
assigned for postoperative symptoms immediately following 
surgery, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Diagnostic Code 6514.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeal prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his chronic sinusitis is well-
grounded.  38 U.S.C.A. § 5107; Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran's assertions concerning 
the severity of his chronic sinusitis (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107; Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

As noted above, service connection was established for 
chronic sinusitis in March 1993; a 30 percent evaluation was 
assigned, effective from July 31, 1992, the date of receipt 
of the claim.  As the veteran takes issue with the initial 
rating assigned when service connection was granted, the 
Board must evaluate the relevant evidence since the date of 
receipt of the claim; it may assign separate ratings for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Given that the changes in the rating criteria for evaluations 
of the respiratory system were effective October 7, 1996, the 
Board will review evidence received prior to this date under 
the old criteria while evidence received after this date will 
be reviewed under both the old and the new criteria. 

The pertinent evidence of record prior to October 7, 1996 
consists of reports of VA examinations in December 1992 and 
April 1994.  The 1992 examination noted the veteran's 
complaints of right cheek pain and numbness as well as nasal 
discharge; however, the only abnormal finding on physical 
examination was right maxillary sinus tenderness.  

The 1994 sinus examination noted similar complaints, but 
again physical examination was essentially normal, except for 
tenderness in the right maxillary and frontal sinuses.  
Neurological evaluation revealed an area of decreased 
sensation in the right cheek.  

Upon review, the Board finds that the medical findings 
described above simply do not support an initial disability 
evaluation, in excess of the 30 percent assigned, under the 
former criteria.  The medical evidence does not show that the 
veteran's sinusitis complaints are related to a recent 
surgery or that chronic osteomyelitis is present to support a 
50 percent evaluation.  The veteran's subjective complaints 
of right cheek pain and numbness as well as nasal discharge 
are adequately reflected in the assigned 30 percent 
disability evaluation under the former criteria.  

After evaluating the evidence of record after October 7, 
1996, the Board concludes that the veteran suffers from 
sinusitis symptomatology that more nearly approximates the 
criteria for the current 30 percent rating, rather than the 
criteria for a 50 percent rating under either the old or the 
new criteria.  While the veteran's current sinusitis symptoms 
show evidence of headaches as well as sinus pain and 
congestion, there is no indication that he suffers from 
chronic osteomyelitis or that he has required repeated 
surgeries.  In fact, the veteran, himself, indicated that his 
symptoms were treated with over the counter medications.  

In addition, while the veteran has complained of frequent 
exacerbations of this condition, he has not indicated that 
these episodes are incapacitating per se requiring bed rest.  
The VA examination in May 1998 found no nasal discharge, 
polyps or sinus tenderness.  A CT scan of the sinuses was 
normal.  No purulent discharge or crusting was noted.  VA 
neurological examination in July 1998 was essentially normal, 
except for an area of decreased sensation on the right cheek.  
Taking these facts into consideration, the evidence clearly 
shows that the veteran's chronic sinusitis does not meet the 
criteria for an increased evaluation of 50 percent under 
either the old or the new criteria. 



In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence does not 
show that the manifestations of the veteran's disability more 
closely approximate those required for a higher rating than 
they do the rating currently assigned.  Additionally, the 
Board finds that the evidence of record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for chronic sinusitis with intermittent loss of smell, right 
facial numbness, and complaints of headaches probably due to 
Caldwell-Luc procedure is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran contends that his service-connected excision scar 
of the left shoulder warrants a higher evaluation.  






The veteran was afforded a VA scars examination in May 1998.  
A review of the examination report shows that photographs of 
the scar were requested by the examining physician.  The 
Board notes, however, that the claims file contains no 
photographs of the veteran's scar.  

Additionally, the Board notes that in the original remand of 
September 1997, the RO was directed to afford the veteran 
additional examination to clarify the nature and extent of 
severity of his left shoulder disability.  The veteran was 
examined by VA  for scars and joints in May 1998, and 
neurologically in July 1998.  The above examinations are 
inconclusive as to whether or not any neurological/orthopedic 
impairment of the left shoulder is/are due to in-service 
surgical removal of a cyst subsequent to which the veteran 
has suffered chronic and disabling pain.

On the basis of the above and pursuant to 38 C.F.R. 
§§ 3.103(a), 19.9, the Board determines that further 
development of the evidence is essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following action:

1.  The RO should obtain and associate 
with the claims folder any photographs of 
the veteran's scar taken in conjunction 
with the May 1998 VA scars examination.  

2.  The RO should refer the claims file 
to the three examiners who examined the 
veteran in May and July 1998 for addenda 
to their respective examinations in which 
they should in detail discuss all 
disablement attributable to the in-
service surgical removal of a cyst from 
the left shoulder.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the addenda by the three examiners 
who examined the veteran in May and July 
1998 to ensure that their discussions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the excision 
scar, status post cyst removal from the 
left shoulder, as well as all inferred 
issues of service connection for any 
additional disability of the left 
shoulder opined by the VA examiners to be 
related to the in-service surgery.

If the benefits requested on appeal, for which a timely 
notice of disagreement has been filed, are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran unless he is otherwise notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

